 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:13-CR-00354 LJO-SKO
12                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE AND ORDER THEREON
13                          v.
14   JULIO RIVERA, ET. AL.                               Date: February 3, 2020
                                                         Time: 1:00 p.m.
15                                 Defendants.           Honorable Sheila K. Oberto
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendants, by

19 and through their respective attorneys of record, hereby stipulate to continue the status conference in this

20 case from February 3, 2020, until April 13, 2020 at 1:00 p.m. This matter is trialing the criminal case in

21 1:19-cr-00162 LJO and the outcome of both cases are tied together.

22

23    Dated: January 30, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
24

25                                                           /s/ Kathleen A. Servatius
                                                             KATHLEEN A. SERVATIUS
26                                                           Assistant United States Attorney

27
     Dated: January 30, 2020                              /s/ Michael McDonald
28                                                        Attorney for Defendant Julio Rivera

      STIPULATION TO CONTINUE TRIAL DATE AND TRIAL
      CONFIRMATION
                                                         1
30
 1                                                   ORDER
 2            IT IS HEREBY ORDERED that the status conference in this case be continued from February 3,
 3 2020, until April 20, 2020 at 1:00 p.m.

 4 IT IS SO ORDERED.

 5

 6
     Dated:     January 31, 2020                              /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE TRIAL DATE AND TRIAL
      CONFIRMATION
                                                       2
30
